Citation Nr: 1752859	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  14-20 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral cataracts with ptosis, status post welding burns.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1955 to July 1957, March 1958 to March 1962, and June 1962 to September 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral cataracts, status post surgery, due to welding burns, and assigned a 0 percent rating, effective October 5, 2009 (the date of claim).

An April 2014 rating decision determined that there was clear and unmistakable error in the October 2010 rating decision, and assigned a 10 percent rating for the Veteran's bilateral cataracts with ptosis, status post welding burns, effective October 5, 2009.  Because this award did not represent a total grant of benefits sought on appeal, the claim for a higher initial rating remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In September 2017, a videoconference hearing was held before the undersigned Veterans Law Judge, and a transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that additional development is necessary for the claim on appeal.

The Veteran's most recent VA eye examination took place in February 2011.  Five years later, on a February 2016 VA Form 646, the Veteran's representative asserted that the 10 percent evaluation assigned for the Veteran's eye disability was "still too low[,] as he continue[s] to suffer persistent redness, burning and states he has to keep his eyes closed."

In addition, at his September 2017 hearing, the Veteran testified that he had undergone laser eye surgery the month prior (performed by a private doctor, Dr. Wan, at Coastal Eye Specialists) and that he had been receiving eye treatment from Dr. Wan since 2009.  The evidence of record currently includes treatment records from this private provider dating from November 2009 through December 2009, from March 2010 through January 2011, and from July 2017 through September 2017 (including the report of his August 2017 surgery).

On remand, after any outstanding treatment records have been obtained, a new VA eye examination should be scheduled in order to ascertain the current level of severity of the Veteran's bilateral cataracts with ptosis, status post welding burns.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any needed assistance from the Veteran, including securing from him a VA Form 21-4142 (Authorization and Consent to Release Information to VA) from each identified provider, obtain all records of the Veteran's eye treatment, including from Dr. Wan at Coastal Eye Specialists (dating from December 2009 to March 2010, from January 2011 to July 2017, and since September 2017).

If any identified records cannot be obtained and it is determined that further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  After completing the development requested in item 1, schedule the Veteran for a VA eye examination with a clinician with appropriate expertise in order to ascertain the severity of his bilateral cataracts with ptosis, status post welding burns.  The claims file should be made available to the examiner for review.  Any indicated tests should be accomplished and all pertinent symptomatology and findings must be reported in detail.

The examiner should evaluate both of the Veteran's eyes for any visual impairment, including impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function caused by his bilateral cataracts with ptosis, status post welding burns.

3.  Thereafter, review the record, ensure that all development is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claim on appeal for entitlement to a higher initial rating for bilateral cataracts with ptosis, status post welding burns.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).




_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

